Citation Nr: 1003162	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  04-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for residuals of a left shoulder injury with 
arthritis and painful motion prior to February 24, 2007, and 
greater than 30 percent from February 24, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi.

In October 2007, the Board issued a decision on this claim.  
In November 2008, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision to remand this case 
to the Board for further development and readjudication, 
pursuant to a Joint Motion by the parties for an order to 
vacate and remand the October 2007 Board decision.

In February 2009 the Board remanded this claim, pursuant to 
the Court's November 2008 decision, for due process 
considerations and to afford the Veteran a new VA examination 
and opinion.  Specifically, a new medical opinion was 
required regarding an assessment of the degree of functional 
loss due to pain in the left shoulder, and determining at 
what point the pain sets in to decrease the range of motion 
and limit function.

As the instructions set forth in the Board's remand have not 
been followed, the Board must unfortunately remand the matter 
again.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As detailed in the February 2009 remand, the VA and the 
appellant agreed in the Joint Motion to the Court that a 
remand was necessary in this case because the Board did not 
ensure compliance with VA's duty to assist by providing an 
adequate medical opinion or considering the appellant's lay 
statements regarding his disability.  The VA has a duty to 
assist claimants, to include "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C.A. § 5103A(d); see also 38 C.F.R. 
§ 3.159(c)(4).

The Veteran was afforded VA examinations in August 2004 and 
February 2007, which both the VA General Counsel and the 
Veteran agree are not adequate, because the examiners did not 
attempt to assess the degree of functional loss due to pain 
in the Veteran's left shoulder.  The medical opinions were 
inadequate for failing to determine the limitation of motion 
of the shoulder due to pain.  

Pursuant to the Court's remand, the Veteran must be given a 
new VA medical examination and opinion.  This medical opinion 
must (if possible) be offered by the same VA examiner who has 
first reviewed the entire claims file and then physically 
examined the Veteran.

In April 2009, the Veteran was examined by a VA examiner who 
reviewed only the 2507 examination request form and not the 
claims file.  This examiner addressed the Deluca provisions 
specified in the Board's remand by stating:

[T]here was mild discomfort associated with the 
examination of the left shoulder.  It is conceivable 
that pain could further limit function as described, 
particularly with repetition.  It is not feasible, 
however, to attempt to express this in terms of any 
additional limitation of motion, as these matters cannot 
be determined with any degree of medical certainty.

The Board finds that the VA examiner did not fulfill the 
instructions set forth in the February 2009 remand.  As with 
the August 2004 and February 2007 examiners, the April 2009 
examiner did not attempt to assess the degree of functional 
loss due to pain in the Veteran's left shoulder, nor did he 
determine the limitation of motion of the shoulder due to 
pain, the basis of the Court Order.   

Additionally, the April 2009 VA examiner did not review the 
claims file.  The RO attempted to remedy this by returning 
the claims file to the examiner for a claims file review and 
any addendum opinion.  

A new physician, and not the April 2009 VA examiner, reviewed 
this claims file in May 2009 and submitted an addendum 
opinion.  The addendum opinion stated, "I have not examined 
the patient myself, but I believe [the April 2009 examiner] 
has an adequate exam."  The addendum author repeated the 
April 2009 examiner's opinion that attempting to express any 
limitation of function due to pain in terms of additional 
limitation of motion is not feasible, "as these matters 
cannot be determined with any degree of medical certainty."

The Board finds the April and May 2009 examination and 
opinion reports to be insufficient and inadequate.  The 
Veteran must be examined by a single physician who has 
reviewed his entire claims file, and this same physician must 
attempt to assess the degree of functional loss due to pain 
in the Veteran's left shoulder and determine the limitation 
of motion of the shoulder due to pain.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded another 
VA medical examination, wherein the same 
medical examiner has the opportunity to 
review the entire claims file, including 
the Veteran's testimony during the July 
2004 RO formal hearing, the November 2008 
joint motion from the Court, the August 
2004, February 2007, and April 2009 VA 
examinations, and the Veteran's November 
2003 statement.  

2.  The examiner should offer a medical 
opinion including an assessment of the 
degree of functional loss due to pain in 
the left shoulder, and determining at what 
point the pain sets in to decrease the 
range of motion and limit function.  The 
examiner should explain the reasoning 
behind the opinion.

3.  The RO should obtain all VA treatment 
records since October 2008 not already 
included in the claims file.

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, 
the Veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the September 2009 SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


